DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 and 06/03/2022 are  acknowledged by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sure et al.  (US  2017/0112196), hereinafter Sure, in view of Li (US 2019/0386493).
As to claim 1, Sur teaches in Figures 1 and 5 - 7, a power supply unit
(Combination of 408 and 212, [0065, lines 1-4]) for an aerosol inhaler [see ¶000063 and ¶0048],
the power supply unit comprising:  a power supply [see figure 2, element 212 and also ¶0063] , able to discharge power to a load [figure 2, element 414 and also see ¶0065] for generating an aerosol from an aerosol generation source [ see ¶0054 and ¶0050]; and a charger [see figure 3, element  (304) ]  configured to convert power, which is supplied from an external power supply (420), into charging power for the power supply [¶0063] ,  wherein the charger includes an information input part  [“...component for ambient temperature measurement...”, ¶051].
        Sur does not disclose explicitly, wherein the information input part is configured to be able to supply one of a first charging voltage and a second charging voltage lower than the first charging voltage to the power supply, based on an input value which is input from the information input part, wherein a fixed value which is predetermined as one input value can be input to the information input part, and the fixed value is a value for supplying the second charging voltage to the power supply.
      Li teaches in Figures 1 - 4, a charger  [ charging Device 320, see ¶[0026]
includes an information input part (information input part is illustrated in annotated
Figure 4 below), and configured to be able to supply one of a first charging voltage
[Voltage pertaining to PCHG2] and a second charging voltage [Voltage pertaining to
PCHG1] lower than a first charging voltage [the charging voltage pertaining to
PCHG1 is lower than the charging voltage pertaining to PCHG2, as the current
ISET1 supplied is lower based on parallel combination of R1 and R2 for setting
PCHG1, hence PCHG1 is lower than PCHG2 (PCHG2 is set ISET2 through R11 only,
hence voltage is higher), see ¶0069] to a power supply [Charger “323”, see fig 4, [0026,
line 12]), based on an input value  [“...battery voltage Vbatt   is input from the information input part [0027-0028]. a fixed value  [The resistor network R1 and R2 has a fixed value] which is predetermined as one input value  [The value of resistance produced by “Combination of R1 and R2” or “R71 itself” is fixed value] can be input to the information input part  [see annotated Figure 4 below], and the fixed value is a value for supplying the second charging voltage to the power supply  [The fixed value of R1 and R2 in parallel has a value and supplies the
second charging voltage PCHG1 to battery 230 for charging, ¶0027], and the fixed value is continuously input to the information input part when the power supply is being charged [R1 and R2 in parallel (R1//R2) has a fixed value and during that charging phase of the battery 230, it is continuously being input (i.e. it is not a varying input) until the DS signal from the comparator 321 enable it to switch back to the charging phase using the R11 value].
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include adjusting the charging voltage using resistor network based on the battery voltage detection values using fixed resistive network within the apparatus of Sur, as taught by Li, in order to additionally optimize the charging control by increasing the charging speed while reducing damage to the battery in charging operation [see Li, ¶006]
    PNG
    media_image1.png
    405
    453
    media_image1.png
    Greyscale
 

        As to  Claim 2,  Li further teaches in Figures 1 and 8, wherein the input value relates to voltage [Voltage drop across R1 and R2 network] to be applied to a fixed resistor [Resistance offered by “Combination of R1 and R2” or “R11 itself]) which is connected to the information input part [see annotated Figure 4 above], a power supply unit (Power supplied by Resistor network) includes the fixed resistor (“Combination of R1 and R2” or “R11 itself”) having a fixed resistance value and connected to the information input part (see annotated Figure 4 above), and the fixed value relates to the fixed resistor (Voltage drop across R11).
          As to  Claim 3, Sur fails to teach: wherein the charger supplies the second charging voltage in a case where the input value which is input from the information input part is included in a predetermined
range, and the fixed resistance value of the fixed resistor is a value closer to a second value
for making the fixed value into a maximum value in the predetermined range, than to a
first value for making the fixed value into a minimum value in the predetermined range.
  As to  Claim 5, .Sur further teaches: a control device (208, [0044]) separate from the charger (304), wherein the control device is configured to be able to acquire temperature of the power supply [0051, lines 9-16].
As to  Claim 12,  Sur further teaches: wherein in a case where the power supply has never been used and charging of the power supply with the second charging voltage is completed, the power supply has capacity by which the load is able to supply power to use up the aerosol generation source which has never been used [0052-0053].
      . Li further teaches charging a power supply with a second charging voltage (The
fixed value of R1 supplies the second charging voltage PCHG1 to the battery for
charging, [0027]).
As to  Claim 13, Sur fails to teach: in a case where a numerical index indicating a state of deterioration of the power supply is equal to or larger than a threshold [0051] and the power supply has such capacity by which the load is able to supply power to use up the aerosol generation source which has never been used [0052-0053].
          Li further teaches charging a power supply with a second charging voltage (The
fixed value of R1 supplies the second charging voltage PCHG1 to the battery for
charging, [0027]).
As to  Claim 14,   Li further teaches a fixed value is unaffected by a temperature of a power supply (As the resistance offered by R1, R2 network is fixed the voltage fixed value
fed/inputted to the charger 323, is unaffected by temperature).
      As to Claim 15, Sur discloses ,: a control device (208, [0044]) separate from a power supply (212) and having a control cycle shorter than that of the power supply (Algorithms of control device 208 protects/controls the protection circuit faster than the battery), wherein, of the power supply and the control device, only the control
device is configured to be able to acquire temperature of the power supply [0051].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sur and Li
as applied to claim 2 above, in further view of Baker (US # 20060238169).
As to  Claim 4, neither Sur nor  Li discloses, wherein the fixed resistance value of the fixed resistor is 4.7 kohm.
         Baker teaches in Figure 6, a resistance value of the fixed resistor is 4.7 kohm
[0064].
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include using fixed value of 4.7Kohms resistor within the
charging apparatus of Sur and Li, as taught by Baker, in order to enhance the regulate
the battery temperature control by lowering the temperature of the battery during
charging, thus eliminating the risk of the battery burnout.
Claims 6 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Sur
and Li as applied to claim 5 above, in further view of Gurries et al.(US 8907631).
As to  Claim 6,  neither Sur nor  Li discloses,  wherein the control device acquires the temperature of the power supply, in a cycle longer than a shortest control cycle of the control device, or at a frequency lower than a maximum operation frequency of the control device.
Gurries teaches in Figure 1C, a control device (16) acquires the temperature of
the power supply (Battery cell), in a cycle longer than a shortest control cycle of the
control device, or at a frequency lower than a maximum operation frequency of the
control device (Col 22, lines 27-29).
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include monitor the battery temperature continuous and/or
periodic basis within the charging apparatus of Sur and Li, as taught by Gurries, in order
to adapt the charging operation of the battery/cell so that the operating temperature
and/or operating efficiency of one or more of the cells is/are within-specification (see
Gurries, col 20, lines 1-4).
      As to  Claim 7,  Gurries teaches in Figure 1C, a control device (16) performs control on switching between a state where a temperature of a circuits can be acquired and a state where
the temperature of the circuits cannot be acquired (Col 19, lines 59-67).
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include monitor the temperature continuous and/or periodic
basis within the charging apparatus of Sur and Li, as taught by Gurries, to additionally
detect temperature of batteries in order to adapt the charging operation of the
battery/cell so that the operating temperature and/or operating efficiency of one or more
of the cells is/are within-specification (see Gurries, Col 20, lines 1-4).
Claims 8 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Sur
and Li as applied to claim 1 above, in further view of  Nagashima (US  2010/0079112).
   As to  Claim 8, neither Sur nor  Li discloses, a switch able to perform switching between a state where the fixed value is input to the information input part and a state where the fixed value is not input to the information input part.
Nagashima teaches in Figure 2, a battery controller capable of controlling a
switch able to perform switching between a state where a fixed value is input to an
information input part (Vg1) and a state where the fixed value is not input to the
information input part [0036].
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include using a switch element to control the voltage value
at the temperature sense terminal within the charging apparatus of Sur and Li, as taught
by Nagashima, in order to accurately detect the temperature of the battery cell or over a
wide range of temperatures by applying a reference voltage to either of the first voltage
divider circuit (see Nagashima, [0012, lines 1-5]).
As to  Claim 9, Nagashima further teaches in Figure 2, a battery controller capable of controlling a state where the fixed value is not input to the information input part, the switch causes the charger to input a value for stopping charging of the power supply, to the information
input part (Vg1, [0009, lines 21-27]).
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include using a switch element to control the voltage value
at the temperature sense terminal within the charging apparatus of Sur and Li. as taught
by Nagashima, in order to accurately detect the temperature of the battery cell or over a
wide range of temperatures by applying a reference voltage to either of the first voltage
divider circuit (see Nagashima, [0012, lines 1-5)}).
     As to  Claim 10, Li discloses  wherein the input value is a value (“...battery voltage Vbatt...”, [0027, line 2]) related to voltage to be applied to a resistor which is connected to the information input
part [0027-0028], the power supply unit includes a fixed resistor (The resistance produced by
“Combination of R1 and R2” or “R1 itself” is fixed value) having a fixed resistance
value and connected to the information input part [0027-0028],
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include adjusting the charging voltage based on the battery
voltage detection values using fixed resistive network within the apparatus of Sur, as
taught by Li, to additionally in order to optimize the charging control by maintaining a
minimum temperature to ensure an efficient charge rate of the battery.
      Neither Sur nor Li discloses,  switch is provided between the information input part and a main negative bus line or a ground line, and the information input part is connected to one end of the switch and the main negative bus line or the ground line is connected to the other end of the switch, whereby the fixed value is not input to the information input part.
Nagashima further teaches in Figure 2, a switch (SW1) is provided between the
information input part (Vg1) and a main negative bus line or a ground line (4b), and
the information input part is connected to one end of the switch and the main negative bus line or the ground line is connected to the other end of the switch, whereby the fixed value is not input to the information input part (see fig 2, [0036]).
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include using a switch element to control the voltage value
at the temperature sense terminal within the charging apparatus of Sur and Li, as taught
by Nagashima, in order to accurately detect the temperature of the battery cell or over a
wide range of temperatures by applying a reference voltage to either of the first voltage
divider circuit (see Nagashima, [0012, lines 1-5]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sur, Li and Nagashima as applied to claim 8 above, and in further view of the Lo et al. (US 20160233714).
       As to  Claim 11, Sur, Li and Nagashima disclose all of the claim limitation except, 
The combination of Sur, Li and Nagashima fail to teach: a temperature detection element whose physical property value changes based on temperature of the power supply, wherein, in the state where the fixed value is not input to the information input part, the switch connects the element to the information input part.
    Lo teaches a temperature detection element (RNTC) whose physical property
value changes based on temperature of the power supply [0016].
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include using a negative temperature coefficient (NTC) for
monitoring the temperature of the battery within the charging apparatus of Sur, Li and
Nagashima, as taught by Lo, in order to optimize the charging by additionally providing
the battery temperature control in order to protect the system from getting over heated,
thus providing safety solutions to avoid the human safety risk.
. Nagashima further teaches in Figure 2, in a state where the fixed value is not input to the information input part, the switch connects the element to the information input part (see fig 2, [0036]).
It would have been obvious to a person having ordinary skill in the art at the time
the application was filed, to include using a switch to connect the temperature sense
device to the temperature sense terminal within the charging apparatus of Sur, Li and
Lo, as taught by Nagashima, in order to accurately detect the temperature of the battery cell or over a wide range of temperatures by applying a reference voltage to either of
the first voltage divider circuit (see Nagashima, [0012, lines 1-5]).
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 
Neither Sur et al. nor Li, whether taken individually or in combination, can be understood to disclose or suggest a fixed value which is predetermined as one input value can be input to an information input part, the fixed value is a value for supplying a second charging-8- voltage to a power supply, and the fixed value is constantly input to the information input part from a beginning to an end of charging when the power supply is being charged, as recited in independent Claim 1
Examiner’s Response.
Examiner respectfully disagrees applicant’s above remarks. As shown in figure 4, Li discloses in figure 4,  the resistor R1 and R2  provides a fixed value during the charging process of the battery . It is continuously and constantly being input unit the DS signal from the comparator 32 enable it to switch back to the charging phase using the R1 Value.  Since the resistors , R1 and R2, are fixed (not variable resistors) provides constant and fixed values. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Nakano et al. (US 2019/0387806) discloses in figure 1, smoking system (100) ; secondary battery (148) external charger is discloses [see ¶0040 and ¶0053]

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information As to  the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859